UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2389



In re:   JAMES C. PLATTS,



                Petitioner.



   On Petition for Writ of Mandamus.        (5:14-cv-00072-FPS-JES)


Submitted:   February 12, 2015              Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James C. Platts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    C.     Platts    petitions      for    a    writ     of   mandamus

seeking an order from this court compelling the district court

to consider certain evidence when deciding his pending 28 U.S.C.

§ 2241 (2012) petition.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary      circumstances.             Kerr   v.   United     States

Dist.    Court,       426    U.S.     394,    402    (1976);       United    States      v.

Moussaoui,      333    F.3d    509,     516-17      (4th    Cir.   2003).        Further,

mandamus      relief    is    available      only    when    the   petitioner      has    a

clear right to the relief sought, In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may not be used as

a substitute for appeal.               In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).                    An order compelling the district

court to consider certain evidence when deciding Platts’ § 2241

petition is not available by way of mandamus.

              Platts also alleges that the district court has unduly

delayed in ruling on his § 2241 petition.                          He seeks an order

from this court directing the district court to act.                             We find

the present record does not reveal undue delay in the district

court.       Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.                   We dispense with oral argument

because the facts and legal contentions are adequately presented



                                              2
in the materials before this court and argument would not aid

the decisional process.

                                              PETITION DENIED




                              3